Citation Nr: 0025086	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  96-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio, which granted a claim by the veteran seeking 
entitlement to service connection for PTSD, assigning a 10 
percent disability rating.  In a March 2000 rating decision, 
the RO granted entitlement to a 30 percent disability rating 
for his PTSD, effective January 1, 1999.  The 30 percent 
rating is currently in effect.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Prior to January 1, 1999, the veteran's PTSD was 
manifested by no more than mild social and occupational 
impairment.

3.  Since January 1, 1999, the veteran's PTSD involves total 
occupational and social impairment with hallucinations, 
suicidal ideation, and impaired thought processes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for the veteran's service-connected PTSD prior to January 1, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

2.  The criteria for a total evaluation (100 percent) for the 
veteran's service-connected PTSD have been met since January 
1, 1999.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and appealed the initial grant of less-than-complete 
benefits.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(holding that, where a veteran appeals the RO's initial 
assignment of a rating for a service-connected disorder that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA examinations for his PTSD and 
the RO attempted to obtain all evidence that he indicated was 
available.  The veteran presented testimony at a personal 
hearing at the RO and was provided ample opportunity to 
present argument and to submit evidence in support of his 
claim.  The Board remanded this case in August 1998 for the 
purpose of ensuring full development of the case.  Overall, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran appealed the initial disability rating assignment 
for his service-connected PTSD.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating, but also whether or not he 
was entitled to an increased disability rating at any time 
since the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (1999) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); 
see 38 C.F.R. §§ 3.400, 3.500  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no noted psychiatric problems at 
the time of the veteran's October 1967 induction medical 
examination.  Service outpatient records show that he was 
seen in September 1968 for feelings of nervousness after 
seeing dead bodies during a firefight.  He indicated that he 
felt that he would have a nervous breakdown if he saw them 
again.  Psychological evaluation revealed no apparent 
psychiatric diseases.  The veteran's September 1968 
separation medical examination report is negative for any 
psychiatric defects.

Subsequent to service, private and VA medical records dated 
from July 1982 to June 1987 show that the veteran was treated 
on occasion for psychiatric complaints and that diagnoses and 
assessments included dysthymic disorder with underlying major 
depression, PTSD, depression, dysthymic disorder, and 
cannabis abuse.  

The claims file contains numerous medical records associated 
with a Social Security Administration and worker's 
compensation disability claim.  A March 1993 private 
disability assessment report shows that, on mental status 
examination, the veteran was clean-shaven, but had an overall 
casual and dirty appearance.  He was generally cooperative 
and appropriate.  There were no signs of thought disorder, 
hallucinations, or delusions.  Affect seemed slowed.  He 
denied symptoms of anxiety, mania, or phobias.  There were no 
clinical signs of organic brain damage.  Alertness was 
average.  Insight was superficial.  Intelligence testing was 
in the low-average range.  Diagnoses included PTSD 
(provisional), dysthymia, and marijuana abuse.  Current  
Global Assessment of Functioning (GAF) score was 55; highest 
GAF for year was 55.

An April 1993 private examination report shows that the 
veteran had memory loss and stuttering due to a brain 
aneurysm, residuals of a broken right ankle with footdrop, 
lumbar degenerative disc and joint disease, postural 
hypotension, and chronic depression.  It was opined that he 
was not able to perform repetitive physical activities due to 
his ankle and back problems, nor mental alertness activities 
due to his memory problems.  A May 1993 psychiatric review 
record indicates that he had an organic mental disorder, 
anxiety disorder, and PTSD.  The assessment was that, because 
of these disorders, the veteran was not able to perform 
simple low-stress duties on a sustained basis.  The veteran 
could not concentrate, remember well, or handle stress.

VA outpatient records from July 1993 show additional 
treatment for PTSD and depression.  The veteran reported 
recurring nightmares about Vietnam.  An August 1993 VA mental 
status examination revealed that he was alert, relevant, 
coherent, and well-oriented.  He was depressed, but not 
suicidal.  He sometimes had insomnia after watching a war 
movie.  He had heightened startle response and a temper 
control problem.  He stayed to himself.  He was not 
hallucinatory or delusional.  Insight and judgment were 
within normal limits.  Diagnosis was PTSD with depression and 
anger.  A GAF score of 67 was reported.  He was "coping 
fairly well."

A September 1993 VA PTSD examination report indicates that 
the veteran was physically abused as a child by his father 
and showed anti-social behavior at that time.  He was 
arrested as a juvenile.  He served in Vietnam and reported 
combat from being ambushed and involved in firefights.  
Traumatic events were "killing people."  He underwent 
aneurysm surgery in 1978 and reported frequent headaches, 
loss of memory, and some stuttering since that time.  
Objective findings revealed that he was depressed, groomed 
casually, and had a very blunted affect and withdrawn 
attitude.  He reported a loss of memory and nightmares about 
Vietnam.  He reported startle response to helicopter noises.  
Overall assessment was PTSD, presuming his reported stressors 
were factual.  The veteran reported frequent suicidal 
thoughts and feelings of isolation.  His PTSD was opined to 
be a minimal part of his disability.  Diagnosis was PTSD and 
organic brain disorder secondary to aneurysm surgery.  A 
personality disorder was also diagnosed.  A GAF score of 50 
was estimated.

A May 1994 VA outpatient record shows continued difficulties 
with feelings and emotions.  A July 1994 record indicates 
that his PTSD was in the moderate to severe range.  It was 
noted that he used marijuana.  An April 1995 record indicates 
that the veteran had difficulty with long-term relationships 
and continued nightmares and flashbacks to Vietnam.  Insight 
and judgment were limited.  He was not confused or psychotic 
and did not need hospitalization.  He was coping with 
difficulty.

The veteran testified at a personal hearing at the RO in 
August 1995.  During the hearing, he stated that he had 
flashbacks and an uncontrollable temper.  He was on 
psychiatric medications.  He testified to sleep difficulties 
due to nightmares.  He would rather be by himself.  He 
indicated that he tried to go hunting once, but "flipped 
out" for about 2 days.  He reported difficulty maintaining 
work because he had problems taking orders from people.  He 
last worked in January 1991, due to a broken ankle and the 
aneurysm condition.  He indicated that his loss of memory and 
stuttering were due to the aneurysm condition.

A March 1996 VA outpatient record reflects that the veteran 
was not delusional, suicidal, or homicidal.  He had thoughts 
of Vietnam, but they were not as upsetting.  Insight and 
judgment were adequate and appropriate.

An October 1997 VA record shows that the veteran continued to 
struggle with his emotions.  His medications were helping him 
sleep.  He had fewer nightmares.  He lived with a girlfriend.  
Insight and judgment were fair.  He continued to not be 
employable.  Signs of depression and anxiety remained.

A December 1997 VA PTSD examination report reflects that the 
veteran's PTSD involved recurrent nightmares of Vietnam and 
hypervigilance, but that they were not disabling.  He also 
had an organic brain disorder with loss of memory.  Mental 
status examination revealed that he was oriented to the day 
of the week, but had problems with serial subtraction testing 
and memory recall.  It was opined that his disability was due 
to his organic brain syndrome, not his PTSD.

VA outpatient notes show participation in a mental health 
clinic from December 1997 to October 1998.  They indicate 
that he had nightmares, flashbacks, anxiety, and difficulty 
sleeping.  He had no overt delusions or hallucinations.  He 
was alert and cooperative.

An October 27, 1998, VA hospitalization record shows that the 
veteran was admitted for 5 days after attempting to overdose 
on medications.  He reported frequent flashbacks and 
nightmares of Vietnam, with auditory and visual 
hallucinations.  He reported increased depression and 
heightened withdrawal.  Mental status examination revealed 
the veteran to be disheveled, pleasant, cooperative, and with 
fair eye contact.  He had slight psychomotor retardation; 
spontaneous and occasionally circumstantial speech; a 
depressed, restricted, but appropriate, mood and affect; 
admission to auditory and visual hallucinations; organized 
and coherent thought form; suicidal feelings, but with no 
plan; no ideas of reference; no delusions; intact memory and 
orientation; and poor judgment and impulse control.  He 
apparently had daily marijuana use.  It was concluded that he 
was competent, but not employable due to his physical 
disabilities.

A November 1998 VA hospitalization record shows that the 
veteran was admitted for approximately 36 days for treatment 
for marijuana abuse.  He smoked 5 to 10 joints per day.  It 
was noted that he had no active depression and was not 
suicidal or homicidal.  He had occasional anxiety, 
flashbacks, nightmares, and a tendency to isolate.  There was 
no evidence of psychosis.

A January 1999 VA hospitalization record shows that the 
veteran was admitted for 21 days for his PTSD symptoms.  Mood 
was depressed and affect was appropriate.  He had auditory 
and visual hallucinations, suicidal thoughts, but no 
looseness of associations.  Insight was good.  He had chronic 
nightmares and sleeping problems.  He was deemed 
unemployable.

An April 1999 VA hospitalization record shows that the 
veteran was admitted for 3 months due to PTSD symptoms and 
substance abuse.  He had hallucinations, depression, 
flashbacks, and suicidal thoughts.  He underwent a week of 
stabilization due to decompensation.

A January 2000 VA PTSD examination report reflects, as 
medical history, that the veteran was able to better deal 
with his PTSD symptoms prior to 1994.  It also indicates that 
he had a brain aneurysm in 1978, but was able to effectively 
work until 1991.  Subjective complaints were of an inability 
to sleep, nightmares, flashbacks, isolation, feelings of a 
foreshortened future due to stroke or suicide, 
hallucinations, and paranoia towards other people.  Mental 
status examination revealed poor eye contact, depressed mood, 
constricted affect, irrelevant thought processes with some 
mild paranoia without delusions, and frequent thoughts of 
suicide.  He was well-oriented and alert.  Attention and 
concentration were marginal.  Memory recall was diminished.  
Overall assessment was that the veteran's PTSD had worsened 
since his 10 percent disability rating, and that his aneurysm 
residuals and marijuana abuse did not greatly affect or 
account for his psychiatric symptomatology.  His PTSD was the 
central pathology and had increased in intensity and 
frequency.  The veteran was not able to work.  Diagnosis was 
PTSD, marijuana dependency, and history of recurrent major 
depression.  A GAF score of 49 was provided, with a GAF of 45 
for the last year.


III.  Analysis

General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, 
this is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119  (1999).

The Board notes that the regulations pertaining to mental 
disorders changed since the RO's December 1994 decision.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  However, 
if rated pursuant to the amended regulations, the effective 
date of the rating cannot be prior to the date those 
regulations became law.  38 U.S.C.A. § 5110(g)  (West 1991); 
VAOPGCPREC 3-00  (April 10, 2000).

The Board also notes that the veteran was originally granted 
a 10 percent disability rating, effective July 1, 1993.  That 
rating was increased to 30 percent in a subsequent decision, 
effective January 1, 1999.  Therefore, the Board's analysis 
must consider both whether an original rating in excess of 10 
percent is warranted; and whether a current rating in excess 
of 30 percent is warranted.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a noncompensable rating for psychoneurosis when 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others, but which did not cause 
impairment of working ability and a 10 percent disability 
rating when there is evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating required evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people. 
Psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The Ratings 
Schedule provided a 50 percent disability rating for PTSD 
when there was evidence of considerable impairment of social 
and industrial adaptability; 70 percent required evidence of 
severely impaired ability to establish and maintain effective 
or favorable relationships with people; and 100 percent 
required evidence of total isolation, totally incapacitating 
psychoneurotic symptoms and a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (before November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2000).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (1999).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).  

See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.] GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent disability rating with occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130.

Proper current rating

As stated previously, the RO has assigned a current 30 
percent disability rating for the veteran's service-connected 
PTSD.  In essence, it concluded that his disability most 
closely resembled occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily).  38 C.F.R. § 4.130, DC 
9411 (1999).  The Board disagrees.

The most recent medical evidence, described above, shows that 
the veteran has increased symptoms of PTSD to the point of 
requiring multiple VA hospitalizations.  He has had an 
inability to sleep and recurrent, chronic nightmares and 
flashbacks to Vietnam.  Recently, he has also had 
hallucinations and paranoia towards other people to the point 
that he had to undergo a week of stabilization due to 
decompensation in April 1999.  Recent mental status 
examinations have consistently revealed a depressed mood, 
constricted affect, and suicidal ideation.  Overall, it was 
medically opined in January 2000 that his disability had 
increased in severity.  A GAF score of 49, with a 45 score 
for the prior year, was assigned.  That score is indicative 
of serious industrial and social impairment.  See Richard v. 
Brown, 9 Vet. App. 266  (1996).  In fact, the records from 
January 1999 all conclude that the veteran was unemployable.

The Board acknowledges that this is a complex disability 
case, as the veteran also has some organic brain dysfunction 
and drug abuse components.  He also has some very significant 
physical disabilities (of the back and right foot) that 
contribute to his unemployability.  However, the examiner in 
the January 2000 VA examination report specifically concluded 
that the residuals of the aneurysm and drug abuse were not 
responsible to any significant degree for the veteran's 
symptoms.  His PTSD was the "central pathology."  This 
opinion followed a review of the veteran's entire clinical 
history and was based on a thorough examination.  The medical 

evidence subsequent to January 1, 1999 clearly shows that his 
PTSD is much more severe than previously described.

From the above medical evidence, the Board must conclude that 
the veteran currently has total occupational impairment.  He 
has impairment in thought processes, persistent 
hallucinations, and is in danger of hurting himself.  He also 
has some memory loss, although much of that has been 
clinically correlated to his organic brain disorder.  The 
veteran does not appear to have persistent delusions or an 
inability to perform activities of daily living, but, there 
is competent evidence that he is unemployable due to service-
connected disability.  38 C.F.R. § 4.130, DC 9411  (1999).  
The evidence is in equipoise as to whether the criteria more 
nearly approximate entitlement to a schedular rating of 100 
percent, and the benefit of the doubt goes to the veteran.  
38 U.S.C.A. § 5107(b)  (West 1991).

Therefore, the Board finds that the veteran's PTSD currently 
warrants a total (100 percent) disability rating pursuant to 
DC 9411 of the Rating Schedule.  38 C.F.R. § 4.130, DC 9411  
(1999).

The Board concludes that the earliest date in which the 
veteran was entitled to a total disability rating was January 
1, 1999.  The veteran was hospitalized in October 1998 after 
attempting to overdose on medications.  His temporary total 
rating due to hospitalization expired at the end of December 
1998.  Since that time, he has undergone additional 
hospitalizations and has been repeatedly assessed as 
unemployable.  Prior to that time, the veteran had no more 
than mild PTSD symptomatology.  The VA outpatient records 
from December 1997 to October 1998 show complaints of 
nightmares and flashbacks, as well as some isolationism and 
anxiety.  However, most of the credible competent evidence 
did not attribute his psychiatric symptoms to PTSD.  As 
indicated above, the December 1997 VA examination report 
suggests that little, if any, of the veteran's disability was 
due to PTSD.  This and other clinical data clearly does not 
support entitlement to more than a minimal compensable 
evaluation prior to January 1, 1999.

While some of the earlier medical evidence indicates that the 
veteran was not employable, the focus of the majority of 
those records was the veteran's musculoskeletal disabilities, 
not his PTSD.  For instance, the Social Security 
Administration records from 1993 state that his PTSD 
prevented him from doing any type of sedentary, low-stress 
work, but that it was his physical disabilities that 
prevented him from doing repetitive physical activities.  
None of the medical evidence indicates that the veteran had 
hallucinations prior to October 27, 1998, and his insight and 
judgment were consistently fair or adequate.  Medical 
opinions state that he was coping well and, later, with 
difficulty, and that he did not need hospitalization.  In 
regard to GAF scores, a score of 55 was reported in March 
1993.  Other psychiatric disabilities were listed and the 
extent to which the PTSD contributed to the GAF was not 
specified.  In August 1993, a GAF score of 67 was reported 
and the only listed diagnosis was PTSD.  This represents a 
mild impairment.  See Carpenter, 8 Vet. App. at 242 (1995) .  
In September 1993, a GAF score of 50 was reported, but other 
diagnoses were listed and it was specified that PTSD was only 
a minimal part of his disability.  

In light of the above, the Board finds that the veteran is 
entitled to a 100 percent disability rating for PTSD, 
effective January 1, 1999.

In regard to the RO's original disability rating, the RO 
assigned a 10 percent rating, effective July 1, 1993.  The 
effective date is not in dispute, as it represents the date 
of the veteran's claim seeking entitlement to service 
connection for PTSD, 38 C.F.R. § 3.400(b)(2)(i)  (1999), and 
was not appealed by the veteran.  However, the veteran did 
appeal the assignment of the 10 percent disability rating, 
contending that his PTSD was "much worse."  

As indicated above, the medical evidence prior to January 1, 
1999, reflects that the veteran had no more than mild 
psychiatric symptomatology that could be related to PTSD.  In 
1993, Social Security Administration records indicate that he 
had a slowed affect, but that he was alert, pleasant, and 
cooperative, and had no signs of thought disorder, 
hallucinations, or delusions.  His GAF score was 55.  
However, the diagnosis of PTSD was provisional only and it 
was noted that he had dysthymia, drug abuse and possible 
residuals of organic brain damage.  VA records from 1993 show 
symptoms of nightmares, some depression, occasional insomnia, 
and increased startle response.  The GAF score was 67, 
representing some mild symptoms, and it was thought that he 
was coping fairly well.  The September 1993 VA examination 
report shows a GAF score of 50, however, it was specified 
that PTSD was only a minimal part of his disability.  PTSD 
was described as mild.  On VA examination in December 1993, 
it was concluded that the veteran's disability was due to his 
organic brain syndrome and that though he had some emotional 
discomfort, his PTSD was not the cause of his disability.  
The psychiatric symptomatology attributable to PTSD by 
competent authority was not greater than mild prior to 
January 1, 1999.  

Overall, the Board finds that the veteran's PTSD 
symptomatology prior to January 1, 1999 reflected no more 
than a 10 percent disability rating under either the new or 
old criteria of the Rating Schedule.  38 U.S.C.A. §§ 1155, 
5107  (West 1991); 38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999); 38 C.F.R. § 4.132, DC 9411 (1996); 38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (1999).

By confirming the initial 10 percent disability rating and 
awarding the current 100 percent disability rating, the Board 
has given the veteran staged ratings.  Staged ratings are 
authorized when there is an appeal from an original 
disability rating assignment, as in this case.  Fenderson v. 
West, 12 Vet. App. 119, 126  (1999) (separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  While it is possible to have a 
claim with more than 2 staged ratings, the Board, on the 
basis of the facts found in this case, finds that the initial 
10 percent rating and current 100 percent rating, effective 
October 27, 1998, represent the best approximation of the 
level of disability attributable to the veteran's PTSD since 
the time of his initial grant of entitlement to service 
connection.



ORDER

An increased original disability rating for service-connected 
PTSD greater than 10 percent from July 1, 1993, through 
December 31, 1998, is denied.  

An increased disability rating for service-connected PTSD to 
100 percent on and after January 1, 1999, is granted, subject 
to the regulations governing the payment of monetary awards.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

